DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Amendment
This Office Action is made in response to amendment, filed 4/29/2022. claims 1-4, 7-9, 11, 14-17, and 19-20 are amended, claims 10 and 18 are canceled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 4/29/2022. 
With respect to Claim Rejections - 35 USC § 102, The Applicant submits that as known in the prior art, a co-hosting process (such as co-hosting establishment process or the co-hosting termination process) may use different communication protocol information when the co-hosting services are of different types, such as, the co-hosting services may be co-hosting between anchors, or co-hosting between an anchor and a viewer). In this situation, technicians need to develop different communication protocol information separately to accommodate to the different types of co-hosting services. The Applicant further submits that “Amended claim 1 recites a method of establishing the co-hosting based on the first communication protocol information and terminating co-hosting based on the second communication protocol information, wherein the first and second communication protocol information are applicable to the establishment process and termination processes, respectively for the different types of co-hosting services. For different cohosting services (e.g., co-hosting between an anchor and a viewer, co-hosting between anchors, and PK (competitive and challenging) co-hosting between anchors), the establishment process and termination process are the same while some processes such as a process of displaying live streaming data is unique (e.g., displaying live streaming data in the live streaming rooms of two anchors respectively for co-hosting between the two anchors or displaying live streaming data only in the live streaming room of an anchor for co-hosting between an anchor and a viewer) (see [0083] of the present application).” The Applicant argues that “As opposed to prior art approach to develop separate communication protocol information for different types of co-hosting services, the method of claim 1 enables the direct use of first and second communication information into the establishment process and termination process for different types of co-hosting services. In this way, it is not necessary to separately develop communication protocol information for the co-hosting establishment process and co-hosting termination process for different types of cohosting services, thereby avoiding repeated development of communication protocol information, improving the reusability of the communication protocol information, and reducing the development costs (see [0039] of the present application).” In response, the Examiner first points out that the Applicant’s argument regarding “processes for different types of co-hosting services”, is that the claim language is silent to the different types being services for co-hosting between anchors, or co-hosting between an anchor and a viewer). The Applicant argues that it is not necessary to separately develop communication protocol information for the co-hosting establishment process and co-hosting termination process for different types of cohosting services, thereby avoiding repeated development of communication protocol information, improving the reusability of the communication protocol information, and reducing the development costs (see [0039] of the present application). The Examiner contends that this argument does not read on the method of claim 1 that enables the direct use of first and second communication information into the establishment process and termination process for different types of co-hosting services. The Examiner contends that Hartnett teaches establishing co-hosting [FIGs 1, 11c, 13c, 16-17, col. 17, line 53-col. 18, line 12, col. 22, lines 22-67] and terminating co-hosting [FIG.12 & col.36: Lines 53-61], thus, Hartnett discloses a process for establishing communications between multiple hosts, multiple participants, and multiple viewers (see FIG(s).2, 5, 8, 10,12, 17, 21). The process is the same whether the service is between host to host, host to viewer, host to participants, participants to participants … all services are establish using the same process. Therefore, the Examiner contends that Hartnett reads on independent claim 1 as amended. The Examiner suggest that by incorporating the Applicant’s argument into the independent claims may help to narrow the claims to better understand the novelty. The Examiner welcomes an interview to help clarification.
The Applicant submits that independent claim 1 is in condition for allowance along with independent claims 14 and 20 having similar limitations to claim 1, and that dependent claims 2-9 and 11-13, and 15-17, and 19 are allowable because they incorporate all features of its independent claims. In response, with respect to the applicant arguments of independent claims 1, 14, and 20, and dependent claims 2-9 and 11-13, and 15-17, and 19 have been fully considered but they are non-persuasive and moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartnett et al., Pat No US 11,082,467 B1 (hereafter Hartnett).

Regarding Claim 1, Hartnett discloses a method for co-hosting, applicable to a terminal, the method comprising:
acquiring a co-hosting establishment instruction, wherein the co-hosting establishment instruction is configured to instruct a first live streaming client to establish co-hosting with a second live streaming client [FIG.1, & col.6, lines 20-26: Discloses a host device (element 108 - a first live streaming client) can select (acquiring) one or more participation triggers (a co-hosting establishment instruction) to serve as a framework for the public combined live video stream. The participation triggers (co-hosting establishment instruction) correspond to adding, removing, and swapping out viewer devices (element 112 - a second live streaming client) for participating in the public combined live video stream (co-hosting).];
acquiring configuration information of the first live streaming client in response to the co-hosting establishment instruction [col.6, lines 35-36: Discloses the participation triggers (co-hosting establishment instruction) selected (acquiring) by the host device (element 108 - a first live streaming client) for adding and removing viewer devices from the public combined live video stream corresponds to a variety of rules, settings, and themes (configuration information).], wherein the configuration information comprises first communication protocol information corresponding to a co-hosting establishment process [col.13, lines 1-9: Discloses a live video streaming system (element 106) can provide participated devices with same access as the host device (element 108), i.e. co-hosting; and FIG.2, & col.14, lines 3-6: Discloses a series of acts (element 200- a co-hosting process) that includes the live video streaming system (element 106) communicating with participant devices (which can include a host device – element 108) and the viewer devices (element 112). The series of acts (element 200) includes an act (element 202) of the live video streaming system (element 106) receiving a live video stream from the host device via a first communication protocol. Fig.2 discloses communication protocol information (i.e. the multiple communication steps – elements 202, 206, 208, 210, 212, 214, 204, 216).] and second communication protocol information corresponding to a co-hosting termination process [FIG.12 & col.36: Lines 53-56: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream.], the first communication protocol information is applicable to the co-hosting establishment process for different types of co-hosting services [FIGs.16-17, col.4, lines 10-19, col. 11, lines 33-50, col. 13, lines 42-48, col. 43, line 58-col. 44, line 3, col. 50, lines 5-17, col. 21, lines 50-61, col. 70, lines 37-55: Discloses live streaming by a live streaming client/participant, and the cohost condition comprises webpage, or a client version, target user device corresponding to live stream type of user account meets a target condition/target device that is invited/requested to provide content.], and the second communication protocol information is applicable to the co-hosting termination process for different types of co-hosting services [FIG.12 & col.36: Lines 53-61: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream. The live video streaming system (element 106) detects selection (second communication protocol information) of an end broadcast element from the host device. The live video streaming system (element 106) can end the public combined live video stream and drop all connections with the participant devices as well as the viewer devices  (element 112) based on the request.; and see also figures 9A, 10-13A, 16; col. 11, lines 40-50, col. 20, lines 35-45, col. 26, lines 33-44, col. 36, lines 53-61, col. 37, lines 18-26, col. 38, lines 42-52.], and wherein each of the different types of co-hosting services at least includes the co-hosting establishment process, a process of displaying live streaming data and the co-hosting termination process [FIGs.16-17, col.4, lines 10-19, col. 11, lines 33-50, col. 13, lines 42-48, col. 43, line 58-col. 44, line 3, col. 50, lines 5-17, col. 21, lines 50-61, col. 70, lines 37-55: Discloses live streaming by a live streaming client/participant, and the cohost condition comprises webpage, or a client version, target user device corresponding to live stream type of user account meets a target condition/target device that is invited/requested to provide content.];
acquiring, in response to the co-hosting establishment instruction, the first communication protocol information corresponding to the co-hosting establishment process from the configuration information [FIGs 1, 11c, 13c, 16-17, col. 17, line 53-col. 18, line 12, col. 22, lines 22-67: Discloses sending start information (configuration information) to viewer device to instruct viewer to receive the public combined live video stream comprising first live stream from participant device and second live stream from host device; and sending the public combined live video stream to the viewer device in response to receiving request/selection/activity metrics from the viewer device.];
establishing the co-hosting with the second live streaming client based on the first communication protocol information [FIG.2, & col.14, lines 3-6: Discloses the series of acts 200 includes an act (element 204) of the live video streaming system (element 106) providing the live video stream via the first communication protocol to the viewer devices (element 112).];
acquiring a co-hosting termination instruction, wherein the co-hosting termination instruction is configured to instruct the first live streaming client to terminate the co-hosting with the second live streaming client [FIG.12 & col.36: Lines 53-56: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream.];
acquiring, in response to the co-hosting termination instruction, the second communication protocol information corresponding to the co-hosting termination process from the configuration information[FIG.12 & col.36: Lines 56-58: Discloses the live video streaming system (element 106) detects selection (second communication protocol information) of an end broadcast element from the host device.]; and
terminating the co-hosting with the second live streaming client based on the second communication protocol information [FIG.12 & col.36, lines 59-61: Discloses the live video streaming system (element 106) can end the public combined live video stream and drop all connections with the participant devices as well as the viewer devices 112 based on the request.].

Regarding Claim 2, Hartnett discloses the method according to claim 1, and further discloses wherein
the co-hosting establishment instruction is configured to instruct the first live streaming client to establish co-hosting of a target type with the second live streaming client [col.6, lines 26-33: Discloses participation triggers (co-hosting establishment instruction) correspond to how and when to add or remove a viewer device from the public combined live video stream. The live video streaming system (element 106) can identify a target viewer device based on identifying a particular activity metric (a target type) from the target viewer device (the second live streaming client –element 112) that satisfies a participation trigger from the one or more selected participation triggers.], and the configuration information further comprises address information corresponding to a co-hosting service of the target type [col.6, lines 37-47: Discloses activity metrics (address information), one being corresponds to digital game, a second corresponds to competitions, a third corresponds to digital purchases, and a fourth corresponds to random selections. The selected participation trigger indicates to the live video streaming system which activity metrics to monitor and analyze]; and
wherein said establishing the co-hosting with the second live streaming client based on the first communication protocol information comprises:
establishing the co-hosting of the target type with the second live streaming client by calling, based on the first communication protocol information and the address information, a co-hosting service corresponding to the address information [col.5, lines 48-50: Discloses participation triggers specify (calling) a lineup of participants (second live streaming client) that are to join the public combined live video stream; and col.10, lines 22-27: Discloses the host device can select the participation triggers that selects the participant devices, the participant devices may be granted the same or similar additional settings and authorizations as the host device (making them co-host).].

Regarding Claim 3, Hartnett discloses the method according to claim 2, and further discloses further comprising:
acquiring original configuration information, wherein the original configuration information comprises the communication protocol information corresponding the co-hosting process [col.6, lines 35-36: Discloses the participation triggers selected (acquiring) by the host device (element 108).]; and
acquiring the configuration information by adding the address information to the original configuration information [col.4, lines 57-59: Discloses including additional elements (adding the address information) for establishing a framework or agenda (adding to original configuration information) for the public combined live video stream.].

Regarding Claim 4, Hartnett discloses the method according to claim 2, and further discloses wherein said establishing the co-hosting with the second live streaming client based on the first communication protocol information comprises:
creating, based on the first communication protocol information, a second co-hosting request satisfying the first communication protocol information, the second co-hosting request is configured to request a server to establish the co-hosting between the first live streaming client and the second live streaming client [col.14, lines 28-63: Discloses the live video streaming system (element 106 - a server) receiving a request for additional participant devices (element 112) to join the live video stream. The live video streaming system (element 106) provides the live video stream via the first communication protocol to the viewer devices (element 112).];
sending the second co-hosting request to the server, wherein the server is configured to send the second co-hosting request to the second live streaming client and receive a co-hosting acceptance response from the second live streaming client [col.52, lines 1-3: Discloses the live video streaming system (element – 106) prompts the target viewer device (second live streaming client) to accept or pass in participating in the public combined live video stream.]; and
establishing the co-hosting of the target type with the second live streaming client by calling, in response to the co-hosting acceptance response from the server, the co-hosting service corresponding to the address information [col.53, lines 56-67: Discloses detecting a selection (calling) of a particular activity (address information) for a public combined live video stream. A target viewer device selection model analyzes an activity metrics of the viewer devices to determine the target viewer device. The target viewer device selection model communicates with a participation trigger manager to determine which of the activity metrics to analyze or prioritize when determining (establishing) the target viewer device.].

Regarding Claim 5, Hartnett discloses the method according to claim 4, and further discloses wherein said sending the second co-hosting request to the server comprises:
determining, based on the first communication protocol information, a first interface for sending the second co-hosting request [FIG.17: Discloses a plurality of participant devices (element 110) all having their own interface for transmission (a first interface, a second interface, a third interface …) and also discloses the live video streaming system (element 106) receiving participation triggers for adding participant device; and col.53, lines 56-67: Discloses the target viewer device selection model communicates with the participation trigger manager to determine which of the activity metrics (included in the first communication protocol information) to analyze or prioritize when determining the target viewer device (determining the first interface) for sending the second co-hosting request.]; and
sending the second co-hosting request to the server by calling the first interface [FIG.17: Discloses the live video streaming system (element 106) sending an invite (the second co-hosting request) to the target viewing device (sending the second co-hosting request) using a first interface (the interface associated with the target viewing device).].

Regarding Claim 6, Hartnett discloses the method according to claim 4, and further discloses wherein said creating, based on the first communication protocol information, the second co-hosting request satisfying the first communication protocol information comprises:
determining, based on the first communication protocol information, a format of the second co-hosting request [col.48, lines 20-24: Discloses the live video streaming system (element 106) can automatically add participant devices based on a format, such as associated with verified accounts, have a threshold number of followers, are socially connected to the host device 108, are pre-approved by the host device 108, etc. (all based on the first communication protocol information]; and
creating, based on the format, the second co-hosting request matching the format [FIG.17: Discloses the live video streaming system (element 106) creating an invite (the second co-hosting request) to the target viewing device (sending the second co-hosting request) that matched the format.].

Regarding Claim 7, Hartnett discloses the method according to claim 4, and further discloses wherein said calling, in response to the co-hosting acceptance response from the server, the co-hosting service corresponding to the address information comprises:
receiving co-hosting information from the server, wherein the co-hosting information is delivered by the server in response to receiving the co-hosting acceptance response from the second live streaming client [col.45, lines 52-55: Discloses the live video streaming system (element 106 – server) receives permission from the target viewer (the second live streaming client); and col.45, lines 59-61: Discloses the live video streaming system (element 106 – server) transitions the target viewer device from a viewer device to a participant device; and col.46, lines 25-31: Discloses the live video streaming system (element 106 – server) generates an updated public combined live video stream by aligning the live video stream from the target viewer device with the live video streams of the other participant devices and/or modifying the layout arrangement (co-hosting information) of video streams to accommodate the live video stream of the target viewer device; and col.46, lines 36-39: Upon generating the updated public combined live video stream, the live video (element 106 – server) provides the updated public combined live video stream to the participant devices (receiving co-hosting information from the server).]; and
calling, based on the co-hosting information, the co-hosting service corresponding to the address information in response to the co-hosting acceptance response [col.54, lines 27-31: Discloses the live video streaming system (element 106) prompts the first viewer device for permission or acceptance to join the public combined live video stream and, in response, the first viewer device provides a positive or negative response encoded as an active presence metric (address information); and FIG.17: Discloses implementing the process for adding a participant device based on the received invite response (address information).].

Regarding Claim 8, Hartnett discloses the method according to claim 7, and further discloses wherein 
the co-hosting service comprises sending live streaming data to the server, and the co-hosting information comprises a second interface for establishing a communication connection [FIG.2: Discloses the host device (element 108) sending a live video stream to the live video streaming system (element 106 – server) via a first communication protocol. The live video streaming system (element 106 – server) receives a request for additional participant devices to join. The live video streaming system (element 106 – server) send an indication to the participant device of switching to a second communication protocol. The combined live video stream is sent to the participant device via the second communication protocol.]; and
wherein said calling, based on the co-hosting information, the co-hosting service corresponding to the address information in response to the co-hosting acceptance response comprises:
establishing the communication connection with the server by calling, based on the first communication protocol information, the second interface in response to the co-hosting acceptance response, wherein the communication connection indicates that the co-hosting with the second live streaming client has been established [col.15, lines 1-4: Discloses the live video streaming system (element 106) instructs the participant devices (element 110 – the second interface) to provide live video stream via a communication protocol that prioritizes low-latency over video quality (establishing the communication connection with the server by calling the second interface), such as a real-time communication (RTC) protocol. In some instances, the second communication protocol has a latency; and FIG.2: Discloses sending the combined live video stream to the viewer devices and sending the combined live video stream to the participant device via the second communication protocol.]; and
sending the live streaming data to the server over the communication connection [FIG.2: Discloses sending the live video streams from the host device (element 108) and the additional participant devices (element 110) via the second communication protocol.].

Regarding Claim 9, Hartnett discloses the method according to claim 7, and further discloses wherein
the co-hosting information comprises co-hosting position identifiers, wherein the co-hosting position identifiers indicate co-hosting positions assigned to the first live streaming client and the second live streaming client for co-hosting [col.45, lines 14-18: Discloses the live video streaming system (element 106) can numerically rank, order, prioritize, arrange, and/or score the viewer devices (co-host).]; and
wherein said calling, based on the co-hosting information, the co-hosting service corresponding to the address information comprises:
determining, based on the first communication protocol information, a co-hosting position identifier corresponding to the first live streaming client [col.15, lines 48-54: Discloses timestamp (position identifier) information being captured from each of the participant devices allowing the live video streaming system (element 106) to generate (determining position identifier) the combined live video stream as it was intended to be captured by the participant devices.]; and
releasing the live streaming data in a co-hosting room based on a co-hosting position corresponding to the co-hosting position identifier [col.15, lines 55-60: Discloses the live video streaming system (element 106) can arrange the received live video streams into an arrangement (using timestamps - position index) and dynamically update the layout based on activity metrics associated with the participant devices (e.g. , detecting when speakers change), as participant devices enter and exit the public combined live video stream, and/or based on input provided by a participant device ( e.g., the host device).].

Regarding Claim 11, Hartnett discloses the method according to claim 1, and further discloses wherein said terminating the co-hosting with the second live streaming client based on the second communication protocol information comprises:
creating, based on the second communication protocol information, a second co-hosting termination request satisfying the second communication protocol information [col.6, lines 20-26: Discloses the host device can select (creating a second request) participation triggers (satisfying the second communication protocol information) to serve as a framework for the public combined live video stream. For example, participation triggers correspond to how and when to remove a viewer device from the public combined live video stream.], wherein the second co-hosting termination request is configured to request a server to terminate the co-hosting between the first live streaming client and the second live streaming client [FIG.17: Discloses participant devices (could be a host device) sending participation triggers for removing participant device to the live video streaming system (element 106 - server), at satisfying the participant trigger, the participant device is removed from the combined stream.]; and
sending the second co-hosting termination request  to the server, wherein the server is configured to terminate the co-hosting with the second live streaming client in response to the second co-hosting termination request [FIG.17: Discloses participant devices (could be a host device) sending participation triggers for removing participant device to the live video streaming system (element 106 - server), at satisfying the participant trigger, the participant device is removed from the combined stream.].

Regarding Claim 12, Hartnett discloses the method according to claim 11, and further discloses wherein said sending the second co-hosting termination request to the server comprises:
determining, based on the second communication protocol information, a third interface for sending the second co-hosting termination request [FIG.17: Discloses a plurality of participant devices (element 110) all having their own interface for transmission (a first interface, a second interface, a third interface …) and also discloses the live video streaming system (element 106) receiving participation triggers for adding/removing participant device; and col.53, lines 56-67: Discloses the target viewer device selection model communicates with the participation trigger manager to determine which of the activity metrics (included in the communication protocol information) to analyze or prioritize when determining the target viewer device for sending or removing the participant device (could be a third device having a third interface of the plurality).]; and
sending the second co-hosting termination request to the server by calling the third interface [FIG.17: Discloses any of the plurality of participant devices may send co-hosting termination request (calling the third interface) to the server.].

Regarding Claim 13, Hartnett discloses the method according to claim 1, and further discloses further comprising:
determining that the first live streaming client is a co-hosting waiting state in response to sending the second co-hosting request and prior to receiving a response from the second live streaming client [FIG.4 & col.19, lines 44-48: Discloses a digital waiting room (element 406) for transitioning pending participant devices into the combined live video stream; and col.19, lines 60-64: Discloses the live video stream ing system (element 106) can generate a digital waiting room graphical user interface (or simply digital waiting room interface) and provide it to pending participant devices in the digital waiting room (element 406); and col.20, lines 5-7: Discloses the participant device may request via the digital waiting room interface that one or more pending participant devices in the digital waiting room (element 406) be added to the public combined live video stream.]; or
determining, in response to receiving a co-hosting acceptance response from the second live streaming client, that the first live streaming client is in a co-hosting establishing state [col.29, lines 14-18: Discloses the live video streaming
system (element106) enables the pending (pending state) participant device to prepare "off-camera" to join the public combined live video stream while also being kept up-to-date as to the state of the public combined live video stream.]; or
determining, in response to sending a second co-hosting termination request, that the first live streaming client is in a co-hosting terminating state [FIG.12: Discloses ending the combined live video stream (includes the first live streaming client).].

Regarding Claim 14, Hartnett discloses an electronic device, comprising:
at least one processor [FIG.23: Discloses a processor (element 2302).]; and
a volatile or non-volatile memory configured to store at least one instruction executable by the at least one processor [FIG.23 & col.67, lines 40-43: Discloses memory (element 2304) which may be one or more of volatile and non-volatile memories and used for storing data, metadata, and programs for execution by the processor (element 2302).];
wherein the at least one processor, when loading and executing the at least one instruction, is caused to perform:
acquiring a co-hosting establishment instruction, wherein the co-hosting establishment instruction is configured to instruct a first live streaming client to establish co-hosting with a second live streaming client [FIG.1, & col.6, lines 20-26: Discloses a host device (element 108 - a first live streaming client) can select (acquiring) one or more participation triggers (a co-hosting establishment instruction) to serve as a framework for the public combined live video stream. The participation triggers (co-hosting establishment instruction) correspond to adding, removing, and swapping out viewer devices (element 112 - a second live streaming client) for participating in the public combined live video stream (co-hosting).];
acquiring configuration information of the first live streaming client in response to the co-hosting establishment instruction [col.6, lines 35-36: Discloses the participation triggers (co-hosting establishment instruction) selected (acquiring) by the host device (element 108 - a first live streaming client) for adding and removing viewer devices from the public combined live video stream corresponds to a variety of rules, settings, and themes (configuration information).], wherein the configuration information comprises first communication protocol information corresponding to a co-hosting establishment process [col.13, lines 1-9: Discloses a live video streaming system (element 106) can provide participated devices with same access as the host device (element 108), i.e. co-hosting; and FIG.2, & col.14, lines 3-6: Discloses a series of acts (element 200- a co-hosting process) that includes the live video streaming system (element 106) communicating with participant devices (which can include a host device – element 108) and the viewer devices (element 112). The series of acts (element 200) includes an act (element 202) of the live video streaming system (element 106) receiving a live video stream from the host device via a first communication protocol. Fig.2 discloses communication protocol information (i.e. the multiple communication steps – elements 202, 206, 208, 210, 212, 214, 204, 216).] and second communication protocol information corresponding to a co-hosting termination process [FIG.12 & col.36: Lines 53-56: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream.], the first communication protocol information is applicable to the co-hosting establishment process for different types of co-hosting services [FIGs.16-17, col.4, lines 10-19, col. 11, lines 33-50, col. 13, lines 42-48, col. 43, line 58-col. 44, line 3, col. 50, lines 5-17, col. 21, lines 50-61, col. 70, lines 37-55: Discloses live streaming by a live streaming client/participant, and the cohost condition comprises webpage, or a client version, target user device corresponding to live stream type of user account meets a target condition/target device that is invited/requested to provide content.], and the second communication protocol information is applicable to the co-hosting termination process for different types of co-hosting services [FIG.12 & col.36: Lines 53-61: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream. The live video streaming system (element 106) detects selection (second communication protocol information) of an end broadcast element from the host device. The live video streaming system (element 106) can end the public combined live video stream and drop all connections with the participant devices as well as the viewer devices  (element 112) based on the request.; and see also figures 9A, 10-13A, 16; col. 11, lines 40-50, col. 20, lines 35-45, col. 26, lines 33-44, col. 36, lines 53-61, col. 37, lines 18-26, col. 38, lines 42-52.], and wherein each of the different types of co-hosting services at least includes the co-hosting establishment process, a process of displaying live streaming data and the co-hosting termination process [FIGs.16-17, col.4, lines 10-19, col. 11, lines 33-50, col. 13, lines 42-48, col. 43, line 58-col. 44, line 3, col. 50, lines 5-17, col. 21, lines 50-61, col. 70, lines 37-55: Discloses live streaming by a live streaming client/participant, and the cohost condition comprises webpage, or a client version, target user device corresponding to live stream type of user account meets a target condition/target device that is invited/requested to provide content.];
acquiring, in response to the co-hosting establishment instruction, the first communication protocol information corresponding to the co-hosting establishment process from the configuration information [FIGs 1, 11c, 13c, 16-17, col. 17, line 53-col. 18, line 12, col. 22, lines 22-67: Discloses sending start information (configuration information) to viewer device to instruct viewer to receive the public combined live video stream comprising first live stream from participant device and second live stream from host device; and sending the public combined live video stream to the viewer device in response to receiving request/selection/activity metrics from the viewer device.];
establishing the co-hosting with the second live streaming client based on the first communication protocol information [FIG.2, & col.14, lines 3-6: Discloses the series of acts 200 includes an act (element 204) of the live video streaming system (element 106) providing the live video stream via the first communication protocol to the viewer devices (element 112).];
acquiring a co-hosting termination instruction, wherein the co-hosting termination instruction is configured to instruct the first live streaming client to terminate the co-hosting with the second live streaming client [FIG.12 & col.36: Lines 53-56: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream.];
acquiring, in response to the co-hosting termination instruction, the second communication protocol information corresponding to the co-hosting termination process from the configuration information[FIG.12 & col.36: Lines 56-58: Discloses the live video streaming system (element 106) detects selection (second communication protocol information) of an end broadcast element from the host device.]; and
terminating the co-hosting with the second live streaming client based on the second communication protocol information [FIG.12 & col.36, lines 59-61: Discloses the live video streaming system (element 106) can end the public combined live video stream and drop all connections with the participant devices as well as the viewer devices 112 based on the request.].

Regarding Claim 15, Hartnett discloses the electronic device according to claim 14, and further discloses wherein
the co-hosting establishment instruction is configured to instruct the first live streaming client to establish co-hosting of a target type with the second live streaming client [col.6, lines 26-33: Discloses participation triggers (co-hosting establishment instruction) correspond to how and when to add or remove a viewer device from the public combined live video stream. The live video streaming system (element 106) can identify a target viewer device based on identifying a particular activity metric (a target type) from the target viewer device (the second live streaming client –element 112) that satisfies a participation trigger from the one or more selected participation triggers.], and the configuration information further comprises address information corresponding to a co-hosting service of the target type [col.6, lines 37-47: Discloses activity metrics (address information), one being corresponds to digital game, a second corresponds to competitions, a third corresponds to digital purchases, and a fourth corresponds to random selections. The selected participation trigger indicates to the live video streaming system which activity metrics to monitor and analyze]; and
the at least one processor, when loading and executing the at least one instruction, is further caused to perform:
establishing the co-hosting of the target type with the second live streaming client by calling, based on the first communication protocol information and the address information, a co-hosting service corresponding to the address information [col.5, lines 48-50: Discloses participation triggers specify (calling) a lineup of participants (second live streaming client) that are to join the public combined live video stream; and col.10, lines 22-27: Discloses the host device can select the participation triggers that selects the participant devices, the participant devices may be granted the same or similar additional settings and authorizations as the host device (making them co-host).].

Regarding Claim 16, Hartnett discloses the electronic device according to claim 15, and further discloses wherein the at least one processor, when loading and executing the at least one instruction, is further caused to perform:
acquiring original configuration information, wherein the original configuration information comprises the communication protocol information corresponding the co-hosting process [col.6, lines 35-36: Discloses the participation triggers selected (acquiring) by the host device (element 108).]; and
acquiring the configuration information by adding the address information to the original configuration information [col.4, lines 57-59: Discloses including additional elements (adding the address information) for establishing a framework or agenda (adding to original configuration information) for the public combined live video stream.].

Regarding Claim 17, Hartnett discloses the electronic device according to claim 15, and further discloses wherein the at least one processor, when loading and executing the at least one instruction, is further caused to perform:
creating, based on the first communication protocol information, a second co-hosting request satisfying the first communication protocol information, wherein the second co-hosting request being configured to request a server to establish the co-hosting between the first live streaming client and the second live streaming client [col.14, lines 28-63: Discloses the live video streaming system (element 106 - a server) receiving a request for additional participant devices (element 112) to join the live video stream. The live video streaming system (element 106) provides the live video stream via the first communication protocol to the viewer devices (element 112).];
sending the second co-hosting request to the server, wherein the server is configured to send the second co-hosting request to the second live streaming client and receive a co-hosting acceptance response from the second live streaming client [col.52, lines 1-3: Discloses the live video streaming system (element – 106) prompts the target viewer device (second live streaming client) to accept or pass in participating in the public combined live video stream.]; and
establishing the co-hosting of the target type with the second live streaming client by calling, in response to the co-hosting acceptance response from the server, the co-hosting service corresponding to the address information [col.53, lines 56-67: Discloses detecting a selection (calling) of a particular activity (address information) for a public combined live video stream. A target viewer device selection model analyzes an activity metrics of the viewer devices to determine the target viewer device. The target viewer device selection model communicates with a participation trigger manager to determine which of the activity metrics to analyze or prioritize when determining (establishing) the target viewer device.].

Regarding Claim 19, Hartnett discloses the electronic device according to claim 14, and further discloses wherein the at least one processor, when loading and executing the at least one instruction, is further caused to perform:
creating, based on the second communication protocol information, a second co-hosting termination request satisfying the second communication protocol information [col.6, lines 20-26: Discloses the host device can select (creating a second request) participation triggers (satisfying the second communication protocol information) to serve as a framework for the public combined live video stream. For example, participation triggers correspond to how and when to remove a viewer device from the public combined live video stream.], wherein the second co-hosting termination request is configured to request a server to terminate the co-hosting between the first live streaming client and the second live streaming client [FIG.17: Discloses participant devices (could be a host device) sending participation triggers for removing participant device to the live video streaming system (element 106 - server), at satisfying the participant trigger, the participant device is removed from the combined stream.]; and 
sending the second co-hosting termination request  to the server, wherein the server is configured to terminate the co-hosting with the second live streaming client in response to the second co-hosting termination request [FIG.17: Discloses participant devices (could be a host device) sending participation triggers for removing participant device to the live video streaming system (element 106 - server), at satisfying the participant trigger, the participant device is removed from the combined stream.].

Regarding Claim 20, Hartnett discloses a non-transitory computer-readable storage medium including at least one instruction therein, wherein the at least one instruction, when loaded and executed by a processor of an electronic device [FIG.23 & col.67, lines 40-43: Discloses memory (element 2304) which may be one or more of volatile and non-volatile memories and used for storing data, metadata, and programs for execution by the processor (element 2302).], causes the electronic device to perform:
acquiring a co-hosting establishment instruction, wherein the co-hosting establishment instruction is configured to instruct a first live streaming client to establish co-hosting with a second live streaming client [FIG.1, & col.6, lines 20-26: Discloses a host device (element 108 - a first live streaming client) can select (acquiring) one or more participation triggers (a co-hosting establishment instruction) to serve as a framework for the public combined live video stream. The participation triggers (co-hosting establishment instruction) correspond to adding, removing, and swapping out viewer devices (element 112 - a second live streaming client) for participating in the public combined live video stream (co-hosting).];
acquiring configuration information of the first live streaming client in response to the co-hosting establishment instruction [col.6, lines 35-36: Discloses the participation triggers (co-hosting establishment instruction) selected (acquiring) by the host device (element 108 - a first live streaming client) for adding and removing viewer devices from the public combined live video stream corresponds to a variety of rules, settings, and themes (configuration information).], wherein the configuration information comprises first communication protocol information corresponding to a co-hosting establishment process [col.13, lines 1-9: Discloses a live video streaming system (element 106) can provide participated devices with same access as the host device (element 108), i.e. co-hosting; and FIG.2, & col.14, lines 3-6: Discloses a series of acts (element 200- a co-hosting process) that includes the live video streaming system (element 106) communicating with participant devices (which can include a host device – element 108) and the viewer devices (element 112). The series of acts (element 200) includes an act (element 202) of the live video streaming system (element 106) receiving a live video stream from the host device via a first communication protocol. Fig.2 discloses communication protocol information (i.e. the multiple communication steps – elements 202, 206, 208, 210, 212, 214, 204, 216).] and second communication protocol information corresponding to a co-hosting termination process [FIG.12 & col.36: Lines 53-56: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream.], the first communication protocol information is applicable to the co-hosting establishment process for different types of co-hosting services [FIGs.16-17, col.4, lines 10-19, col. 11, lines 33-50, col. 13, lines 42-48, col. 43, line 58-col. 44, line 3, col. 50, lines 5-17, col. 21, lines 50-61, col. 70, lines 37-55: Discloses live streaming by a live streaming client/participant, and the cohost condition comprises webpage, or a client version, target user device corresponding to live stream type of user account meets a target condition/target device that is invited/requested to provide content.], and the second communication protocol information is applicable to the co-hosting termination process for different types of co-hosting services [FIG.12 & col.36: Lines 53-61: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream. The live video streaming system (element 106) detects selection (second communication protocol information) of an end broadcast element from the host device. The live video streaming system (element 106) can end the public combined live video stream and drop all connections with the participant devices as well as the viewer devices  (element 112) based on the request.; and see also figures 9A, 10-13A, 16; col. 11, lines 40-50, col. 20, lines 35-45, col. 26, lines 33-44, col. 36, lines 53-61, col. 37, lines 18-26, col. 38, lines 42-52.], and wherein each of the different types of co-hosting services at least includes the co-hosting establishment process, a process of displaying live streaming data and the co-hosting termination process [FIGs.16-17, col.4, lines 10-19, col. 11, lines 33-50, col. 13, lines 42-48, col. 43, line 58-col. 44, line 3, col. 50, lines 5-17, col. 21, lines 50-61, col. 70, lines 37-55: Discloses live streaming by a live streaming client/participant, and the cohost condition comprises webpage, or a client version, target user device corresponding to live stream type of user account meets a target condition/target device that is invited/requested to provide content.];
acquiring, in response to the co-hosting establishment instruction, the first communication protocol information corresponding to the co-hosting establishment process from the configuration information [FIGs 1, 11c, 13c, 16-17, col. 17, line 53-col. 18, line 12, col. 22, lines 22-67: Discloses sending start information (configuration information) to viewer device to instruct viewer to receive the public combined live video stream comprising first live stream from participant device and second live stream from host device; and sending the public combined live video stream to the viewer device in response to receiving request/selection/activity metrics from the viewer device.];
establishing the co-hosting with the second live streaming client based on the first communication protocol information [FIG.2, & col.14, lines 3-6: Discloses the series of acts 200 includes an act (element 204) of the live video streaming system (element 106) providing the live video stream via the first communication protocol to the viewer devices (element 112).];
acquiring a co-hosting termination instruction, wherein the co-hosting termination instruction is configured to instruct the first live streaming client to terminate the co-hosting with the second live streaming client [FIG.12 & col.36: Lines 53-56: Discloses the live video streaming system (element106) receiving a request from a participant device (acquired instruction to terminate) to end the public combined (the first live streaming client and the second live streaming client) live video stream.];
acquiring, in response to the co-hosting termination instruction, the second communication protocol information corresponding to the co-hosting termination process from the configuration information[FIG.12 & col.36: Lines 56-58: Discloses the live video streaming system (element 106) detects selection (second communication protocol information) of an end broadcast element from the host device.]; and
terminating the co-hosting with the second live streaming client based on the second communication protocol information [FIG.12 & col.36, lines 59-61: Discloses the live video streaming system (element 106) can end the public combined live video stream and drop all connections with the participant devices as well as the viewer devices 112 based on the request.].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hao Wu, (US 2017/0257646) – Discloses a plurality of clients may act as anchor clients, and the remaining clients may act as audience clients [para.0016]. Also discloses having live broadcast configuration information corresponding to multiple processes [para.0020].
Wannan XIE, (US 2021/0306700) – Discloses a target terminal displaying a joint live streaming picture in a live streaming interface, wherein the joint live streaming picture includes a plurality of live streaming sub-pictures corresponding to a plurality of terminals, and a competition format switch option [para.0053].
Kim et al. (US 20200076754) - Discloses methods and apparatus for dynamic location-based media broadcasting [para. 0047].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426